DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2020-046688   03/17/2020   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/27/2020. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0190363 A1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Lee, see for example in Figs. 1-16, discloses a semiconductor storage device (see for example in Fig. 16 related in Figs. 1-15), comprising: a first memory string (e.g., STR or NS11; in Fig. 3 related in Figs. 1-2, 5-16) including a first memory transistor (e.g., MC; in Figs. 3-4 related in Figs. 1-2, 5-16) and a first select transistor (e.g., SST; in Figs. 3-4 related in Figs. 1-2, 5-16); a second memory string (e.g., STR or NS21; in Fig. 3 related in Figs. 1-2, 5-16) including a second memory transistor (e.g., MC; in Figs. 3-4 related in Figs. 1-2, 5-16) and a second select transistor (e.g., SST; in Figs. 3-4 related in Figs. 1-2, 5-16); a word line connected to the first and second memory transistors (e.g., WL1-WLn; in Figs. 3-4 related in Figs. 1-2, 5-16); a first select gate line connected to the first select transistor (e.g., SSL1/SSL2; in Figs. 3-4 related in Figs. 1-2, 5-16); a second select gate line (e.g., SSL1/SSL2; in Figs. 3-4 related in Figs. 1-2, 5-16) extending in a same layer level as the first select gate line and connected to the second select transistor (e.g., SSL; in Fig. 6 related in Figs. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0190363 A1) in view of Arai et al (US 2020/0303400 A1 hereinafter “Arai”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 2, Lee, for example in Figs. 1-16, discloses the claimed invention as discussed above. However, Lee is silent with regard to turn on/turn off the first/second select transistor during the program operation. 
	In the same field of endeavor, Arai, for example in Figs. 1-45, discloses wherein during the program operation on the first memory transistor, the control circuit supplies a program voltage to the word line, turns on the first select transistor (e.g., TR2a, TR1a, TR01; in Figs. 5-6, 35-37, 41-43 related in Figs. 1-4, 7-34, 38-40, 44-45), and turns off the second select transistor (e.g., turn off TR2b and TR0b; in Figs. 5-6, 35-37, 41-43 related in Figs. 1-4, 7-34, 38-40, 44-45), and during the program operation on the second memory transistor, the control circuit supplies the program voltage to the word line, turns on the second select transistor, and turns off the first select transistor (see for example in Figs. 5-6, 35-37, 41-43 related in Figs. 1-4, 7-34, 38-40, 44-45).
	It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as non-volatile memory device that applies different recovery voltage to word lines in transition from verification operation to bit line setup operation (see for example in Figs. 1-16 of Lee) by incorporating the teaching of Arai such as non-volatile memory device (see for example in Figs. 
	Regarding claim 3, the above Lee/Arai, the combination disclose wherein during the verify operation, the control circuit supplies a verify voltage to the word line (see for example in Figs. 9A, 10A, 12A related in Figs. 1-8, 11, 13-16 of Lee and see also in Figs. 1-45 of Arai), turns on one of the first and second select transistors that is connected to the one of the first and second memory transistors, and turns off the other one of the first and second select transistors (see for example in Figs. 9A, 10A, 12A related in Figs. 1-8, 11, 13-16 of Lee and see also in Figs. 5-6, 35-37, 41-43 related in Figs. 1-4, 7-34, 38-40, 44-45 of Arai).
	Regarding claim 6, the above Lee/Arai, the combination disclose wherein during the write sequence, the control circuit performs the verify operation only on one memory transistor connected to the word line (see for example in Figs. 1-16 of Lee and see also in Figs. 1-15 of Arai as discussed above).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0190363 A1) in view of Sakui et al (US 2016/0172041 A1 hereinafter “Sakui”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 4, Lee, for example in Figs. 1-16, discloses the claimed invention as discussed above. However, Lee is silent to show the verify operation after performing the program operations on both the first and second memory transistors.
	In the same field of endeavor, Sakui, for example in Figs. 1-8, discloses the verify operation after performing the program operations on both the first and second memory 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as non-volatile memory device that applies different recovery voltage to word lines in transition from verification operation to bit line setup operation (see for example in Figs. 1-16 of Lee) by incorporating the teaching of Sakui such as sequential write and sequential write verify in memory device (see for example in Figs. 1-8 of Sakui), for the purpose of controlling the two or more memory cells can be sequentially programmed in a write stage of a write operation (Sakui disclosed).
	Regarding claim 5, the above Lee/Sakui, the combination disclose wherein during the write sequence, the control circuit performs the verify operation after performing program operations on all of memory transistors connected to the word line (see for example in Figs. 1-16 of Lee and see also in Figs. 1-8 of Sakui as discussed above). 
Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0190363 A1) in view of Nakagawa et al (US 2018/0277220 A1 hereinafter “Nakagawa”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 7, Lee for example in Figs. 1-16, discloses the claimed invention as discussed above. However, Lee is silent with regard to program operation on the first  the first memory transistor, and the program operation on the second memory transistor.
	In the same field of endeavor, Nakagawa, for example in Figs. 1-77, discloses the program operation on the first memory transistor, the verify operation on the first memory transistor, and the program operation on the second memory transistor (implied the step of S1003; in Fig. 11 related in Figs. 1-10, 12-77).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as non-volatile memory device that applies different recovery voltage to word lines in transition from verification operation to bit line setup operation (see for example in Figs. 1-16 of Lee) by incorporating the teaching of Nakagawa such as semiconductor memory device (see for example in Figs. 1-77 of Nakagawa), for the purpose of controlling the memory cell transistors connected to the word line by performing, in sequence, a first loop of operations, including a first program operation followed by at least one verification operation, that are carried out until all memory cell transistors targeted by the first program operation have passed the at least one verification operation (Nakagawa disclosed).
	Regarding claim 8, the above Lee/Nakagawa, the combination disclose wherein during the write sequence, the control circuit performs the program operation on all memory transistors connected to the word line (see for example in Figs. 1-16 of Lee and see also in Figs. 1-77, via the step of S1003 of Nakagawa as discussed above), and the first memory transistor is the first one subjected to the program operation among the all of the memory transistors connected to the word line (see for example in Figs. 1-16 of Lee and see also in Figs. 1-77, via the step of S1003 of Nakagawa as discussed above).

Regarding claim 10, the above Lee/Nakagawa, the combination disclose wherein during the write sequence, the control circuit performs the verify operation on neither the third nor the fourth memory transistor (see in Figs. 1-16 of Lee as discussed above and see also in Figs.1-77 of Nakagawa).
Regarding claim 11, the above Lee/Nakagawa, the combination disclose wherein during the write sequence, the control circuit performs, in this order, the program operations on the second, third, and fourth memory transistors, respectively, the program operation on the first memory transistor, and the verify operation on the first memory transistor (see in Figs. 1-16 of Lee as discussed above and see also in Figs.1-77 of Nakagawa).
Regarding claim 12, the above Lee/Nakagawa, the combination disclose wherein during the write sequence, the control circuit performs the verify operation on one, but not both, of the third and fourth memory transistors (see in Figs. 1-16 of Lee as discussed above and see also in Figs.1-77 of Nakagawa).

	Regarding claim 14, the above Lee/Nakagawa, the combination disclose wherein the first memory string further includes a third memory transistor, the second memory string further includes a fourth memory transistor (see in Figs. 1-16 of Lee as discussed above and see also in Figs.1-77 of Nakagawa), the semiconductor storage device further comprises a second word line connected to the third and fourth memory transistors and to the control circuit (see in Figs. 1-16 of Lee as discussed above and see also in Figs.1-77 of Nakagawa as discussed above), and the control circuit performs, during a second write sequence, a program operation on each of the third and fourth memory transistors, respectively, and the second write sequence does not include a verify operation (see in Figs. 1-16 of Lee as discussed above and see also in Figs.1-77 of Nakagawa from step of S1003 as discussed above). 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0190363 A1) in view of Nakagawa et al (US 2018/0277220 A1 hereinafter “Nakagawa”), and further in view of Lee et al (US 2019/0279719 A1 hereinafter “Lee”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 15, the above Lee/Nakagawa, the combination disclose wherein the first memory string comprises a semiconductor layer extending in a thickness direction of a substrate, 
In the same field of endeavor, Lee, for example in Figs. 1-12, discloses a first region corresponding to the first memory transistor and a second region corresponding to the third memory transistor, the second region being closer to the substrate than the first region is to the substrate, and a width of the first region in a surface direction of the substrate is greater than a width of the second region in the surface direction (see for example in Figs. 3, 5-6 related in Figs. 1-2, 4, 7-12).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as non-volatile memory device that applies different recovery voltage to word lines in transition from verification operation to bit line setup operation (see for example in Figs. 1-16 of Lee) and the teaching of Nakagawa such as semiconductor memory device (see for example in Figs. 1-77 of Nakagawa) by incorporating the teaching of Lee such as non-volatile memory device and memory system (see for example in Figs. 1-12 of Lee). In order to provide a non-volatile memory devices has an increasing demand for new technology that prevents decrease in reliability of non-volatile memory devices due to the process characteristic of the non-volatile memory device (see Lee disclosed).

Regarding claim 17, the above Lee/Nakagawa/Lee, the combination disclose wherein the semiconductor layer further includes a connection region between the first region and the second end (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee), and a width of the connection region in the surface direction is greater than the width of the first region in the surface direction (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee).
Regarding claim 18, the above Lee/Nakagawa/Lee, the combination disclose wherein the first memory string comprises a semiconductor layer extending in a thickness direction of a substrate, the semiconductor layer having (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee), between a first end closer to the substrate and a second end farther from the substrate, a first region corresponding to the first memory transistor and a second region corresponding to the third memory transistor (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee), the first region being closer to the substrate than the second region is to the substrate (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee), and a width of the first region in a surface direction of the substrate is less than a width of the second region 
Regarding claim 19, the above Lee/Nakagawa/Lee, the combination disclose wherein the semiconductor layer further includes a connection region between the first region and the first end (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee), and a width of the connection region in the surface direction is greater than the width of the second region in the surface direction (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee).
Regarding claim 20, the above Lee/Nakagawa/Lee, the combination disclose wherein the semiconductor layer further includes a connection region between the second region and the second end (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee), and a width of the connection region in the surface direction is greater than the width of the second region in the surface direction (see for example in Figs. 1-16 of Lee with in Figs. 1-77 of Nakagawa and see also in Figs. 1-12 of Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825